Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 7/9/2021, wherein claims 1-3,5,6, and 21-24 are pending. 
Information Disclosure Statement
Portions of the Information disclosure statement filed 11/4/2020 fail  to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some entries are missing the date.  It has been placed in the application file, but the struck through entries have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 7/9/2021 has been entered.

 Drawings
The drawings filed 7/9/2021 are objected to because the examiner does not find support in the specification for swapping reference characters 9 and 2 and therefore doing so introduces new matter. It appears that “2” in the originally filed drawings corresponds with applicant’s disclosure of the vents being adjacent inner sides of the forearms of the jacket wearer (para. 13)  and adjacent the torso region (per claims 1, and 23). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1,3,6,and 23 are objected to because of the following informalities: 
Regarding claim 1,  “the inner sides of the forearms of the skier” should be written as “ inner sides of the forearms of the skier” to correct lack of antecedent basis.  
Regarding claim 3, “the ring profile” should be written as “the spring-loaded ring profile” to correct lack of antecedent basis.  
Regarding claim 6,  “which spring-loaded profiles in the untensioned state” should be written as “ wherein the spring-loaded profiles in an untensioned state” to correct antecedent basis.  
Regarding claim 23,  “the inner sides of the forearms of the skier” should be written as “ inner sides of the forearms of the skier” to correct lack of antecedent basis.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5,6, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “having an inner lining of a fabric which is operable to gather humidity”. This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification(filed 8/23/2018) recites that “Poorly and unfavorably designed jackets easily lead to a build-up of heat. Humidity and sweat gathers in the inner lining of the jacket.”(para. 2). In para. 2, the specification discusses the drawbacks of having humidity gather in the lining of the jacket and describes this as a feature of conventional sports jackets, not applicant’s invention.
Claim 1 recites the limitation “wherein the torso region is of a length as to cover a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity”. This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification(filed 8/23/2018) recites that “the cooling effect should not occur in the torso area beneath which the organs are located, neither in the lung area as is the case when a front zipper is opened, nor in the area close to the digestive tract, i.e. in the abdominal or pelvic area.”(para. 3) when discussing prior art, but doesn’t discuss the length of applicant’s invention being a 
Claim 1 recites the limitation “wherein the ski jacket is free of any vents extending in the torso region corresponding to the area of the torso sides of the skier's body such that the at least one vent avoids local cooling at the torso sides of the skier's body to avoid cooling directly on the torso sides beneath the skier's shoulders”. This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification does not describe that the ski jacket is free of any vents extending in the torso region corresponding to the area of the torso sides of the skier's body. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)). While applicant’s specification describes that local cooling of the torso sides is inefficient and inappropriate and heat release from the torso sides beneath the shoulders is undesirable (para. 11), applicant’s spec doesn’t disclose that there are no vents extending in the torso region corresponding to the area of the torso sides of the skier's body.


Claim 23 recites the limitation “having an inner lining of a fabric which is operable to gather humidity”. This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification(filed 8/23/2018) recites that “Poorly and unfavorably designed jackets easily lead to a build-up of heat. Humidity and 
Claim 23 recites the limitation “wherein the torso region is of a length as to cover a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity”. This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification(filed 8/23/2018) recites that “the cooling effect should not occur in the torso area beneath which the organs are located, neither in the lung area as is the case when a front zipper is opened, nor in the area close to the digestive tract, i.e. in the abdominal or pelvic area.”(para. 3) when discussing prior art, but doesn’t discuss the length of applicant’s invention being a length so as to cover the claimed parts of the skier’s body  and doesn’t discuss shielding the skier's torso area from supercooling when the skier is without bodily activity.
Claim 23 recites the limitation “the at least one vent not extending into the sides of the torso region” This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s specification does not describe the at least one vent not extending into the sides of the torso region. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)). While applicant’s specification describes that local cooling of the torso sides is inefficient and inappropriate and heat release from the torso sides beneath the shoulders is 


All remaining claims are rejected as depending on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5,6, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “having an inner lining of a fabric which is operable to gather humidity” because applicant’s specification (para. 2) describes this as an unfavorable feature of conventional sports jackets rather than a feature of applicant’s invention.
Regarding claim 1, it is unclear what the metes and bounds of  “wherein the ski jacket is thermoregulatory and configured for performing skiing movements and regulating perspiration of the skier with high bodily activity” are because it is unclear what amount of bodily activity is considered “high bodily activity”. Additionally, the way 

Regarding claim 1, it is unclear what is meant by “wherein the torso region is of a length as to cover a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity” because applicant’s specification does not describe this feature, people have all different lengths of digestive tracts and therefore it’s not clear what length the torso region needs to be to be a length to cover a digestive tract of the skier's body, and it is not clear what is meant by “supercooling” and “without bodily activity” (living bodies are always active due to breathing, blood circulation etc.).
Regarding claim 1, it is unclear what is meant by “the ski jacket is free of any vents extending in the torso region corresponding to the area of the torso sides of the skier's body” because this limitation is not found in applicant’s specification and it is unclear what area of the jacket does not include vents because a skier could orient themselves in many different ways within the torso region of the jacket (wearer can turn their torso within the jacket, wear the jacket upside down etc.)  and therefore it is not clear which part of the torso region is free of vents. The examiner suggests claiming structure of the invention in relation to other structure of the invention rather than in relation to a wearer.
Regarding claim 6, it is unclear what is meant by “the top ends of the spring-loaded profiles are being brought closer together to the bottom ends against their spring 
Regarding claim 23, it is unclear how the applicant intends to limit the structure of applicant’s claimed invention by claiming “the ski jacket being configured for skiing, where local cooling of the torso sides proves to be inefficient and inappropriate and wherein heat release from the torso sides beneath the shoulders is undesirable”. It is unclear how one would determine whether local cooling of the torso proves to be “inefficient and inappropriate” and “heat release from the torso sides beneath the shoulders is undesirable” because these limitations are subjective. Additionally, “the torso sides” and “the shoulders” is lacking antecedent basis and it is unclear whether “the torso sides” and “the shoulders” are referring to parts of the jacket or parts of the wearer. Please clarify.

Regarding claim 23, “the torso sides” and “the shoulders” is lacking antecedent basis throughout the claim. Additionally, it is unclear whether “the torso sides” and “the shoulders” are referring to parts of the jacket or parts of the wearer. Please clarify.


Regarding claim 23, it is unclear what the metes and bounds of  “wherein the ski jacket is thermoregulatory and configured for performing skiing movements and regulating perspiration of the skier with high bodily activity” are because it is unclear what amount of bodily activity is considered “high bodily activity”. Additionally, the way the claim is worded sounds as though the jacket itself is performing the skiing movements. The applicant could alternatively claim that the jacket is configured to be worn while skiing.
Regarding claim 23, it is unclear what is meant by “wherein the torso region is of a length as to cover a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity” because applicant’s specification does not describe this feature, people have all different lengths of digestive tracts and therefore it’s not clear what length the torso region needs to be to be a length to cover a digestive tract of the skier's body, and it is not clear what is meant by “supercooling” and “without bodily activity” (living bodies are always active due to breathing, blood circulation etc.).
Regarding claim 23, it is unclear how the applicant is intending to further limit the structure of applicant’s claimed  invention by claiming “such that the at least one vent is configured to lie where the body's heat dissipation is most efficient thereby the at least one vent not extending into the sides of the torso region where cooling is inefficient and 
Regarding claim 23, it is unclear what is meant by “the at least one vent not extending into the sides of the torso region” because applicant’s specification does not describe this feature. Additionally, in the originally filed drawings, it is not clear where the vent starts and ends on the jacket.


All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,5, 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braun (U.S. 20040237168) in view of Golde (U.S. 20030140399).
Regarding claim 1, Braun teaches a ski jacket (10) (can be worn while skiing, para. 3) comprising a torso region (14 including collar and zipper), including a collar wherein the ski jacket is configured for a varying physical activity level of a skier wearing the ski jacket over time (can be worn during varying physical activity level of a skier wearing the ski jacket over time, has vents that allow adaptability of ventiliation, para. 14), and accordingly for a varying demand of heat dissipation of the skier's body (can provide a varying demand of heat dissipation of the skier's body, has vents that allow adaptability of ventilation, para. 14) , wherein the ski jacket is thermoregulatory and configured for performing skiing movements and regulating perspiration of the skier with high bodily activity while providing for insulation in cold weather ( can provide thermoregulation at least due to ventilation, para. 14, and can be worn while skiing thereby performing skiing movements; can also regulate perspiration of the skier with high bodily activity while providing for insulation in cold weather due to vents, para. 14, and inner fabric layer(s),para. 24) having an inner lining of a fabric (102, can also include additional fabric layers, para. 24) which is operable to gather humidity (capable of gathering humidity due to fabric structure), wherein the torso region is of a length as to cover a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity (the torso region is capable of covering a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity because the skier can be of a size to achieve the claimed functionality), the ski jacket further comprising two sleeves (18) connected to the torso region such that the skier's arms may be placed within each of the two sleeves (fig. 1), each of the two sleeves having a top connected wherein each of the two sleeves is configured such that the skier's forearm is located in a lower portion of the sleeve toward the bottom when the skier's arm is placed within the corresponding sleeve (can be worn to achieve the claimed function, fig. 1); and appears to show each of the two sleeves is provided with at least one vent (see what appears to be vents on lower portions of 18, configured to be near the inner side of the forearms of the wearer when worn, fig. 1) , wherein each of the at least one vent is located within the lower portion of the corresponding sleeves and on one side of the two sides of the sleeves which is configured to lie adjacent to the torso region and the inner sides of the forearms of the skier when the skier's arm is placed within the sleeves (can be worn so that the at least one vent faces the torso region and the at least one vent lies adjacent inner sides of the forearms of the skier when the skier's arm is placed within the sleeves), wherein the at least one vent is closeable from an open state to a closed state and openable from a closed state into an open state (see what appears to be zippered vents on 18 in fig. 1), wherein the ski jacket is free of any vents extending in the torso region corresponding to the area of the torso sides of the skier's body (see annotated fig, no vents at sides of the torso region (i.e. the torso region corresponding to the area of the torso sides of the skier's body) see figs. 1,2,4) such that the at least one vent avoids local cooling at the torso sides of the skier's body to avoid cooling directly on the torso sides beneath the skier's shoulders (the at least one vent is on the sleeves and therefore does not directly cool the torso sides of the skier) and teaches that the 
Golde teaches a similar jacket (20) having each of two sleeves (22l,22r) provided with at least one vent (26) having an air permeable fabric panel(46)(para. 37), wherein each of the at least one vent is located within the lower portion of the corresponding sleeves (fig. 4), the at least one vent configured to lie adjacent the inner sides of the forearms of the skier when the skier's arm is placed within the sleeves (para. 32, fig. 4), wherein the at least one vent is closeable from an open state to a closed state and openable from a closed state into an open state (para. 37).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made what appear to be zippered vents on the sleeves in fig. 1 of Braun zippered vents having an air permeable fabric panel in view of Golde in order to provide increased ventilation and significant cooling to the wearer (para. 32, of Golde).

	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

    PNG
    media_image1.png
    681
    857
    media_image1.png
    Greyscale

	Regarding claim 2, the Braun/Golde combined reference teaches inside each of the vents an opening to an inner portion of each of the two sleeves is provided, which is covered by an air-permeable, elastic textile fabric (46) (para. 37, figs. 9-11, at least knitted material has elasticity) .
	Regarding claim 5, the Braun/Golde combined reference teaches each of the vents are arranged along an oblique axis with respect to a length of the lower portion of each sleeve (fig. 1, of Braun, vents on 18 fig. 1 are oblique with respect to length along top edge of 18).

Regarding claim 22, the Braun/Golde combined reference teaches a cuff is provided at the bottom of each sleeve (fig. 1 of Braun, cuffs at ends of 18) but doesn’t specifically teach wherein the at least one vent provided on each sleeve is arranged at a distance from the cuff.
Golde teaches another embodiment where a cuff adjustment portion (126a) is separate from at least one vent (126b) and the at least one vent (126b) is arranged a distance from the cuff (paras. 44-46, figs. 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made a cuff adjustment portion separate from the at least one vent on each sleeve of the Braun/Golde combined reference, wherein  the at least one vent is arranged at a distance from the cuff in view of Golde in order to allow adjustment of the vent separately from adjustment of the cuff (paras. 45-47 of Golde).
Regarding claim 23, Braun teaches a ski jacket (10) (can be worn while skiing, para. 3)  comprising a torso region (14 including collar and zipper), including a collar (see collar, fig. 1) and a central zipper (22); wherein the ski jacket is configured for a varying physical activity level of a skier wearing the ski jacket over time (can be worn during varying physical activity level of a skier wearing the ski jacket over time, has vents that allow adaptability of ventiliation, para. 14), and accordingly for a varying demand of heat dissipation of the skier's body (can provide a varying demand of heat , namely the ski jacket being configured for skiing, where local cooling of the torso sides proves to be inefficient and inappropriate and wherein heat release from the torso sides beneath the shoulders is undesirable (can be worn for skiing having the claimed conditions, para. 3, examiner notes that torso sides of the jacket do not have vents (see annotated fig. and fig. 4), wherein the ski jacket is thermoregulatory and configured for performing skiing movements and regulating perspiration of the skier with high bodily activity while providing for insulation in cold weather ( can provide thermoregulation at least due to ventilation, para. 14, and can be worn while skiing thereby performing skiing movements; can also regulate perspiration of the skier with high bodily activity while providing for insulation in cold weather due to vents, para. 14, and inner fabric layer(s),para. 24), having an inner lining of a fabric (102, can also include additional fabric layers, para. 24)  which is operable to gather humidity (capable of gathering humidity due to fabric structure), wherein the torso region is of a length as to cover a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity (the torso region is capable of covering a digestive tract of the skier's body, that is, the abdominal and pelvic area such that the ski jacket shields the skier's torso area from supercooling when the skier is without bodily activity because the skier can be of a size to achieve the claimed functionality), the ski jacket further comprising two sleeves (18) connected to the torso region such that the skier's arms may be placed within each of the two sleeves(fig. 1), each of the two sleeves having a top connected to the torso region (where 18 connects to 14) and a bottom opposite the top (fig. 1), and wherein each of the two sleeves is configured such that the skier's forearm is located in a lower portion of the sleeve toward the bottom when the skier's arm is placed within the corresponding sleeve (can be worn to achieve the claimed function, fig. 1); and appears to show each of the two sleeves is provided with at least one vent (see what appears to be vents on lower portions of 18, configured to be near the inner side of the forearms of the wearer when worn, fig. 1), wherein the lower portion of the corresponding sleeves on one side of the two sides of the sleeves is provided with at least one vent which is configured to lie adjacent to the torso region and the inner sides of the forearms of the skier when the skier's arm is placed within the sleeves, such that the at least one vent is configured to lie where the body's heat dissipation is most efficient (fig. 1, faces the torso region and can be worn so that the at least one vent lies adjacent inner sides of the forearms of the skier when the skier's arm is placed within the sleeves such that the at least one vent is configured to lie where the body's heat dissipation is most efficient) thereby the at least one vent not extending into the sides of the torso region ( what appear to be vents on 18 of fig. 1 are only on the sleeves) where cooling is inefficient and inappropriate, thus not extending into the torso sides below the shoulders, where cooling is inconvenient and has adverse effects from a medical point of view (does not extend into torso sides and therefore would perform the claimed function), wherein the at least one vent is closeable from an open state to a closed state and openable from a closed state into an open state (see what appears to be zippered vents on 18 in fig. 1); and teaches that the positioning of vents can vary and more or fewer vents may be 
Golde teaches a similar jacket (20) having each of two sleeves (22l,22r) provided with at least one vent (26) having an air permeable fabric panel(46)(para. 37), wherein each of the at least one vent is located within the lower portion of the corresponding sleeves (fig. 4), the at least one vent configured to lie adjacent the inner sides of the forearms of the skier when the skier's arm is placed within the sleeves (para. 32, fig. 4), wherein the at least one vent is closeable from an open state to a closed state and openable from a closed state into an open state (para. 37).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made what appear to be zippered vents on the sleeves in fig. 1 of Braun zippered vents having an air permeable fabric panel in view of Golde in order to provide increased ventilation and significant cooling to the wearer (para. 32, of Golde).
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braun (U.S. 20040237168) in view of Golde (U.S. 20030140399) and further in view of Burns (U.S. 6339845).
Regarding claim 3, the Braun/Golde combined reference fails to teach the opening formed by each of the vents is framed by a spring-loaded ring profile, which comprises a material capable of elastic bending, wherein the ring profile in its untensioned state keeps said opening open, and wherein by closing a zipper to transition the at least one vent from the open state to the closed state, the ring profile is forceable into a slit configuration against its spring force, such that the extent to which the zipper is opened determines the size of said opening.
Burns teaches a similar configuration (i.e. vents with openings) that is framed by a spring-loaded ring profile (e.g. 30; see Fig. 4 and see Col. 2, lines 1-7), which comprises a material capable of elastic bending (material of 30, which is capable of elastic bending; see Col. 3, line 8) , which ring profile in its untensioned state keeps the opening open (see Fig. 4), and wherein by closing a zipper the ring profile is forceable into a slit against its spring force, such that the extent to which the zipper is opened determines the size of the said opening (i.e. are capable of controlled closing of the opening by a zipper; see Fig. 3; see Col. 3, lines 28-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have framed the opening formed by each of the .

Allowable Subject Matter
Claim 6 appears to be free of art, but is subject to objections and rejections under 112(b), as noted above, and would need to be rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The examiner accepts the amendment to the specification filed 7/9/2021.
Response to Arguments
Applicant's arguments filed 12/2/2020 and 7/9/2021 have been fully considered but they are not persuasive.
 Regarding applicant’s argument that Braun discloses openings in the torso region of the jacket correlating to the torso sides of the skiiers body, the examiner contends that it is unclear what area of the jacket the applicant is claiming does not include vents because a skier could orient themselves in many different ways within the torso region of the jacket (wearer can turn their torso within the jacket, wear the jacket upside down etc.)  and therefore it is not clear which part of the torso region is free of vents. Additionally, Braun discloses this feature in as much as is claimed by the applicant (see annotated fig.).
Regarding applicant’s argument that Braun teaches a motorcycle jacket rather than a ski jacket as claimed, the examiner contends that Braun doesn’t limit the jacket skiing, motorcycling, and other activities that are generally performed outdoors”(para. 3). Therefore, Braun recognizes using ventilated garments such as Braun’s invention for skiing. Additionally, the jacket being a ski jacket recites an intended use of applicant’s invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)(MPEP 2114). The jacket of Braun can be worn while skiing and therefore is considered to be a ski jacket. Additionally, The examiner also notes that the Braun/Golde combined reference teaches all of the structural limitations as claimed and therefore would be expected to perform the claimed functionality as outlined in the rejection.

Regarding applicant’s argument that Braun does not disclose an inner lining of fabric having the claimed thick structure, i.e. being able to gather, thus retain humidity, the examiner contends that the applicant does not claim that the inner lining has a thick structure. Additionally, Braun discloses an inner fabric lining 102 and teaches the jacket 
Regarding applicant’s argument that Braun can’t be used as a ski jacket because armor sections (50) reduce flexibility, the examiner contends that Braun provides “ Depending on the particular application for which the jacket is intended, armor sections 50 may be provided in various portions of the jacket 10, such as the shoulder and/or elbow areas, for example.” (para. 14). Therefore Braun’s jacket does not have to include the armor sections. Nevertheless, the examiner still contends that even with the armor sections, the jacket of Braun could perform as a ski jacket in as much as is claimed by the applicant. The jacket still has flexibility regardless of discrete armor sections.
Regarding applicant’s argument Braun’s jacket is too short to cover the abdominal and pelvic area of a wearer, the examiner contends that wearer’s come in all different shapes, sizes and configurations. Therefore, the jacket of Braun would cover the abdominal and pelvic area of a wearer of a certain size, for example someone whose torso is shorter than the length of the torso region of the jacket. The applicant attempts throughout the claims to relate certain parts of the invention to the wearer. While the applicant is permitted to claim how a garment is configured to be worn, the relationship between the garment and a wearer is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)(MPEP 2114). The wearer is not considered to be positively claimed as this would cause a 101 issue.
Any remaining arguments have been considered but are moot because they do not apply to the combination of references used in the current rejection.

To advance prosecution, the examiner suggests focusing on the structure that is different between applicant’s invention and the cited prior art, for example the structure disclosed in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732         

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732